Citation Nr: 9914184	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of recurrent fungal toenails of both great toes, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fractured distal phalanx of the left (minor) 
ring finger.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


REMAND

The veteran had active military service from October 1981 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Phoenix Department of Veterans Affairs (VA) Regional Office 
(RO).  

The May 1995, rating decision confirmed a noncompensable 
evaluation for postoperative residuals of the left great 
toenail removal.  In June 1996, the RO granted service 
connection for post operative residuals of the removal of the 
right great toenail, and assigned a single 10 percent 
evaluation for combined disability of both toes.  This 
evaluation was assigned by analogy under the provisions of 38 
C.F.R. § 4.118; Diagnostic Code 7813 (1998), which provides 
for the evaluation of dermatophytosis on the basis of eczema.  
Diagnostic Code 7806 provides for a 10 percent evaluation for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface, or extensive area.  The RO has 
developed the issue on appeal as being restricted to 
evaluation of the left toe disability.  However, in 
evaluating the left toe disability, the RO has necessarily 
considered the disability of the right toe, and the assigned 
diagnostic code is meant to take into account disability of 
both toes.  Accordingly the Board finds that the issue 
developed for appellate consideration is entitlement to an 
increased evaluation for the disability of both toes.

In a September 1998 letter, the veteran requested that she be 
assigned a separate disability evaluation for disability of 
each toe.  While Diagnostic Code 7806 provides for a single 
disability evaluation for eczema, and does not provide for 
separate evaluations for disability of separate regions of 
the skin, the RO has not had an opportunity to consider 
whether separate evaluations may be assigned under other 
potentially applicable diagnostic codes.  With regard to the 
veteran's claim for an increased rating for residuals of a 
fractured distal phalanx of the left (minor) ring finger, the 
Board notes that the most recent VA examination, performed in 
March 1997, addressed only the right index finger.  While the 
examination conducted was thorough in nature, it was 
performed on the wrong finger of the wrong hand.  At the time 
of her June 1997 personal hearing, the veteran testified that 
her finger would ache and swell with typing or with changes 
in the weather.  She also reported having pain in that 
finger.  

With regard to the veteran's claim for increased evaluations 
for her service-connected left and right knee disorders, the 
Board notes that at the time of her June 1997 personal 
hearing, the veteran testified that her knees would snap, 
crackle, and pop.  She further reported that her distance in 
walking had shortened and that if she walked at a fast pace 
she would have to sit or slow down.  She also noted that her 
legs would give out on her if she walked at a fast pace.  She 
further indicated that she could stand no longer than 10 
minutes.  She reported that her pain was 6 out of 10 on a 
good day and 8.5 or 9 out of 10 on a bad day.  

Based upon the testimony of the veteran, there appears to 
have been a worsening of her symptoms since the time of the 
last VA examination.  In accordance with 38 C.F.R. § 3.327, 
reexaminations will be requested whenever the VA determines 
there is a need to verify the current severity of a 
disability.  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995); 60 Fed. Reg. 43186 (1995).  The veteran is competent 
to provide an opinion that her disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board further notes that with regard to the veteran's 
claims for increased evaluations for her service-connected 
status post fracture of the phalanx of the left ring finger 
and chondromalacia of the left and right knees, the Court has 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 or 4.45 (1998).  It has also been 
held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion for the veteran's service-connected disorders should 
be considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

While the veteran was afforded a VA examination for her hands 
in March 1997, the information received as a result of the 
examination is not sufficiently detailed for determining 
whether an increased evaluation is warranted under §§ 4.40 or 
4.45 as the examination was performed on the wrong hand. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1. The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
her for any of the disabilities at issue 
in this appeal since May 1996.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2. Thereafter, the RO should arrange for 
appropriate examinations to determine the 
nature and severity of the residuals of 
the toenail surgery, left ring finger 
fracture residuals and right and left 
knee chondromalacia.  All indicated 
testing, including X-rays, should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination. The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including pain on use, and comment on the 
extent of the functional limitations 
caused by left ring finger fracture 
residuals or the left and right knee 
chondromalacia.  Regarding any flare-ups 
or periods of increased disability 
described by the veteran, the examiner 
should elicit information regarding the 
frequency, duration, precipitating cause 
and source of relief.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Can pain and limitation of motion, 
if any, be attributed solely to the 
service-connected residuals of the left 
ring fracture or the service-connected 
right or left knee chondromalacia?

(b)  Do the residuals of the left ring 
finger fracture or left or right knee 
chondromalacia cause weakened movement, 
fatigability, or incoordination?  If so, 
the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation.

(c)  In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
residuals of the left ring fracture or 
the right or left knee chondromalacia, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the residuals of the left 
ring fracture or right or left knee 
chondromalacia, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected residuals of the left ring 
finger fracture or right or left knee 
chondromalacia.

3. Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of entitlement to 
higher evaluations for residuals of the 
surgeries on the great toes, residuals of 
a fractured distal phalanx of the left 
(minor) ring finger and left and right 
knee chondromalacia, the RO review should 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
and 4.59, and DeLuca v. Brown.


If any benefit sought on appeal remains denied, the veteran 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




